Title: 1778 April 9. Thursday.
From: Adams, John
To: 


       This Morning the Bells, and Carriages, and various Cries in the Street make Noise enough, yet the City was very still last Night towards the Morning.
       
       Le Hotell de Valois, en Rue de Richlieu, is the Name of the House and Street where I now am. Went to Passy, in a Coach, with Dr. Noel, and my Son.
       Dr. Franklin presented to me the Compliments of Mr. Turgot, lately Comptroller of the Finances, and his Invitation to dine with him. Went with Dr. Franklin and Mr. Lee and dined in Company with the Dutchess D’Anville, the Mother of the Duke De Rochefoucault, and twenty of the great People of France.—It is in vain to Attempt a Description of the Magnificence of the House, Gardens, Library, Furniture, or the Entertainment of the Table. Mr. Turgot has the Appearance of a grave, sensible and amiable Man. Came home and supped with Dr. Franklin on Cheese and Beer.
      